DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited fails to render obvious generates a captured image of a real space at update intervals; first updating a position and an orientation of at least one of a virtual reference plane and a virtual camera in a virtual space, based on detection of a characteristic portion in the captured image; second updating a position and an orientation of at least one of a virtual object and the virtual camera in the virtual space, based on the shooting state; generating an overlay image in which an image of the virtual object as viewed from the virtual camera is overlaid on the captured image, when the virtual object is in a field-of-view range of the virtual camera; and outputting the overlay image to a display device, wherein the second updating includes controlling the position and orientation of at least one of the virtual camera and the virtual object such that the virtual object is in the field-of-view range of the virtual camera, before the detection of the characteristic portion, updating the position of at least one of the virtual object, the virtual reference plane, and the virtual camera such that the virtual object is along the virtual reference plane, based on the shooting state, after the detection of the characteristic portion, and updating the position and orientation of at least one of the virtual object, the virtual reference plane, and the virtual camera such that an appearance of the virtual object as viewed from the virtual camera based on relative orientations and relative positions of the virtual camera and the virtual object is in association with the shooting state, no matter whether or not the characteristic portion has been detected, when a position fixation condition is satisfied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616